DETAILED ACTION
This office action is in response to the amendment filed on August 19, 2022. Claims 1-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 13, 14, 17, 18 and 20 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (5797927). 

In reference to claim 1, Yoon discloses a hand tool (Figures 1 and 17) capable of dehooking a fishhook from a catch, the tool comprising: a first jaw (18) and a second jaw (20), each comprising a first end (see figure below) and a second end (formed at an opposite end to the first end) and wherein the first jaw comprises a needle (80) configured/capable of engaging an eye of the fishhook (because the needle has met all of the structural limitations of the claim), the needle projecting from a surface (i.e. an upper surface, see figure below) of the first jaw toward an opposing surface (i.e. inner surface of 20) of the second jaw (Figure 17), wherein the first jaw further comprises a first elongated channel (180) on the surface of the first jaw that is configured/capable to receive a shank of the fishhook (because the channel has met all of the structural limitations of the claim), the first elongated channel being aligned with the needle and centered with respect to lateral edges of the first jaw and longitudinally positioned between the needle and the first end of the first jaw (Figure 17), wherein the opposing surface of the second jaw comprises an opening (82) configured to receive the needle (Figure 18),  wherein the first and second jaws are operatively coupled to move between an open position where the first and second jaws are separated by a maximum distance possible and the eye of the fishhook can be inserted between the second jaw and the needle (Figures 1 and 17), and a closed position where the first and second jaws are at their closest approach to one another and the needle enters the opening of the second jaw to securely retain the fishhook between the first and second jaws (Figures 3 and 18) and wherein the first elongated channel is configured/capable of securely retaining the shank of the fishhook in a position parallel to the first and second jaws when the first and second jaws are in the closed position (because the channel has met all of the structural limitations of the claim). 

[AltContent: textbox (Surface of first jaw)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First ends of first and second jaws)]
    PNG
    media_image1.png
    456
    388
    media_image1.png
    Greyscale


In reference to claim 2, Yoon discloses that the opening on the opposing surface of the second jaw is a recess, an indentation, or a through-hole (Figure 17). 

In reference to claim 3, Yoon discloses that the needle is fixed to the first jaw, or moveable within the first jaw (Figure 17).

In reference to claim 5, Yoon discloses that the opening on the opposing surface of the second jaw is a through-hole (82) and the needle is fixed to the first jaw (Figure 17). 

In reference to claim 13, Yoon discloses that the needle projects from a position (i.e. an inner position) on the surface of the first jaw that is spaced apart from the first end (Figure 17). 

In reference to claim 14, Yoon discloses that the opening on the opposing surface of the second jaw is positioned to receive the needle (Figure 18). 

In reference to claim 17, Yoon discloses further comprising a first handle (24) and a second handle (26), wherein each of the first and second handles comprise a first end (i.e. lower end) and a second end (i.e. upper end, Figures 1 and 3). 

In reference to claim 18, Yoon discloses further comprising a first plier element (at 18 and 77 or at 74, Figure 1) and a second plier element (at 20 and 75 or at 75, Figure 1), wherein the first plier element comprises the first jaw (18) and the second handle (26, through the connection of parts), and the second plier element comprises the second jaw (20) and the first handle (24, through the connection of parts) and wherein a joint (see figure below) pivotably couples the first plier element and the second plier element (Figures 1 and 3). 
[AltContent: textbox (Joint)][AltContent: arrow]
    PNG
    media_image2.png
    255
    476
    media_image2.png
    Greyscale

In reference to claim 20, Yoon discloses that the first handle is attached to the second end of the first jaw (at least through the connection of parts therebetween), and the second handle is attached to the second end of the second jaw (at least through the connection of parts therebetween) and wherein the second end of the first handle is attached to the second jaw (at least through the connection of parts therebetween), and the second end of the second handle is attached to the first jaw (at least through the connection of parts therebetween, Figures 1 and 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Yoon (5797927) in view of Morin et al. (2012/0284997). 

In reference to claim 4, Yoon discloses the claimed invention as previously mentioned above, and further show that the opening on the opposing surface of the second jaw is a recess (82), but lacks, having the needle being retractable within the first jaw. 
However, Morin et al. teach that it is old and well known in the art at the time the invention was made to provide a tool (26) having first (28) and second (20) jaws, wherein the first jaw includes a needle (36) that is retractable (by loosening the threads on the screw [especially when removing the screw], see Paragraph 39) within the first jaw (Paragraph 39 and Figures 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fixed needle, of Yoon, with the known technique of providing a needle that is retractable within a first jaw, as taught by Morin et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can accommodate workpieces of various sizes and shapes. 

In reference to claim 10, Morin et al. disclose that the needle (36) is retractable (by loosening the threads on the screw [especially when removing the screw], see Paragraph 39) within the first jaw (28), and wherein the first jaw further comprises a housing (outer surface thereof) that receives the needle when the first and second jaws are in the closed position (Figure 1). 

Claims 6-8 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Yoon (5797927) in view of Gerdes (4899482) or McCasland (3597775). 

In reference to claim 6, Yoon discloses the claimed invention as previously  mentioned above, but lacks, the first jaw further comprising a first eye retention recess around the needle that is configured to receive the eye of the fishhook. 
However, Gerdes teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) including a first jaw (19) that includes a needle (23) and further comprising a first eye retention recess (22, Figure 1) around the needle and is configured/capable of receiving an eye of the fishhook because it has met all of the structural limitations (see Column 2, Lines 27-29). 
In addition, McCasland teaches that it is old and well known in the art at the time the invention was made to provide a tool (10) including a first jaw (12) that includes a needle (30) and further comprising a first eye retention recess (36, Figure 1) around the needle and is configured/capable of receiving an eye of the fishhook because it has met all of the structural limitations (i.e. being a “recess”, Column 2, Lines 7-17).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first jaw, of Yoon, with the known technique of providing a first jaw with a first eye retention recess around the needle, as taught by Gerdes or McCasland, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a recess which provides a space for containing a hook with minimal or no lateral pressure on the hook, provides proper alignment of one jaw with respect to another jaw and which more effectively supports and forces the workpiece into engagement with the needle. 

In reference to claim 7, Gerdes shows that it is known to provide a second jaw (18) with a second eye retention recess (21) around an opening (24) that is configured/capable of receiving the eye of the fishhook because it has met all of the structural limitations (Column 2, Lines 27-29). And, McCasland also shows that it is known to provide a second jaw (14) with a second eye retention recess (22) around an opening (i.e. “a hole drilled in jaw 14”, see Column 2, Lines 8-9) that is configured/capable of receiving the eye of the fishhook because it has met all of the structural limitations (i.e. being a “recess”, Column 2, Lines 7-17).

In reference to claim 8, modified Yoon provides that the first elongated channel (180, Figure 17) would be longitudinally positioned between the first eye retention recess (as previously taught by Gerdes or McCasland) and the first end of the first jaw (see annotated figure on page 9 above). 

Claims 11 and 12 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Yoon (5797927) in view of Morin et al. (2012/0284997) and Summers (1795054). 

In reference to claim 11, Yoon discloses the claimed invention as previously mentioned above, but lacks, the housing comprises a biasing mechanism that pushes the needle outward of the housing and away from the surface of the first jaw when the fishhook remover is in the open position.
However, Summers teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) with a housing (formed as the area surround spring 5, Figure 2) that comprises a biasing mechanism (5) that pushes a needle (formed at 4 and its shaft) outward of the housing and away from the surface (8) of a first jaw (2) when the tool is in an open position (Figure 2 and Page 1 Lines 35-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing, of Yoon with the known technique of providing a housing with a biasing mechanism that pushes the needle out of the housing and away from the surface of the first jaw, as taught by Summers, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more easily permits the handle to be moved in any direction. 

In reference to claim 12, Summers discloses that the housing further comprises a fastener (6) that retains the biasing mechanism and needle (i.e. at least the shaft) in the housing (Figure 2). 

Claims 1-3, 5, 7, 13, 14 and 16-20 are also Finally rejected under 35 U.S.C. 103 as being unpatentable over Simpson (5850649) in view of Yoon (5797927). 

In further reference to claim 1, Simpson discloses a hand tool (Figure 1) capable of dehooking a fishhook from a catch, the tool comprising: a first jaw (10) and a second jaw (12), each comprising a first end (i.e. the upper end in Figure 2) and a second end (formed at an opposite end to the first end) and wherein the first jaw comprises a needle (18) configured/capable of engaging an eye of the fishhook (because the needle has met all of the structural limitations of the claim), the needle projecting from a surface (i.e. an inner surface of 10 surface, see Figure 2) of the first jaw toward an opposing surface (i.e. inner surface of 12) of the second jaw (Figure 2), wherein the opposing surface of the second jaw comprises an opening (32) configured to receive the needle (Figure 2),  wherein the first and second jaws are operatively coupled to move between an open position where the first and second jaws are separated by a maximum distance possible and the eye of the fishhook can be inserted between the second jaw and the needle (Figure 1), and a closed position where the first and second jaws are at their closest approach to one another and the needle enters the opening of the second jaw to securely retain the fishhook between the first and second jaws (Figure 2). 
	Simpson lacks the, first jaw further comprises a first elongated channel on the surface of the first jaw that is configured to receive a shank of the fishhook, the first elongated channel being aligned with the needle and centered with respect to lateral edges of the first jaw and longitudinally positioned between the needle and the first end of the first jaw and wherein the first elongated channel is configured of securely retaining the shank of the fishhook in a position parallel to the first and second jaws when the first and second jaws are in the closed position. 
However, Yoon teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (Figures 1 and 17) comprising: a first jaw (18) and a second jaw (20), each comprising a first end (see figure below) and a second end (formed at an opposite end to the first end) and wherein the first jaw comprises a needle (80) configured/capable of engaging an eye of the fishhook (because the needle has met all of the structural limitations of the claim), the needle projecting from a surface (i.e. an upper surface, see figure below) of the first jaw toward an opposing surface (i.e. inner surface of 20) of the second jaw (Figure 17), wherein the first jaw further comprises a first elongated channel (180) on the surface of the first jaw that is configured/capable to receive a shank of the fishhook (because the channel has met all of the structural limitations of the claim), the first elongated channel being aligned with the needle and centered with respect to lateral edges of the first jaw and longitudinally positioned between the needle and the first end of the first jaw (Figure 17), and wherein the first elongated channel is configured/capable of securely retaining the shank of the fishhook in a position parallel (because it would be along the longitudinal axis of the jaw, see Column 14, Lines 20-21) to the first and second jaws when the first and second jaws are in the closed position (because the channel has met all of the structural limitations of the claim also see Column 3, Lines 44-50, 63-65  and Column 14, Lines 9-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first jaw, of Simpson, with the known technique of providing a first jaw with a first elongated channel on the surface of the first, the first elongated channel being aligned with the needle and centered with respect to lateral edges of the first jaw and longitudinally positioned between the needle and the first end of the first jaw, as taught by Yoon, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively aligns, mounts and removes a workpiece with respect to the jaw during normal operation as needed by the user. 

	
	
[AltContent: textbox (Surface of first jaw)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First ends of first and second jaws)]
    PNG
    media_image1.png
    456
    388
    media_image1.png
    Greyscale


In reference to claim 2, Simpson discloses that the opening on the opposing surface of the second jaw is a recess, an indentation, or a through-hole (Figure 2). 

In reference to claim 3, Simpson discloses that the needle is fixed to the first jaw, or moveable within the first jaw (Figure 2).

In reference to claim 5, Simpson discloses that the opening on the opposing surface of the second jaw is a through-hole (32) and the needle is fixed to the first jaw (Figure 2). 

In reference to claim 7, Simpson discloses that second jaw includes a second eye retention recess (20) around the opening (32) that is configured/capable of receiving the eye of the fishhook because it has met all of the structural limitations (Figure 2).

In reference to claim 13, Simpson discloses that the needle projects from a position (i.e. an inner position) on the surface of the first jaw that is spaced apart from the first end (Figure 1). 

In reference to claim 14, Simpson discloses that the opening on the opposing surface of the second jaw is positioned to receive the needle (Figures 1 and 2). 

In reference to claim 16, Simpson discloses a recess (20) on the opposing surface of the second jaw, the recess being adjacent to the opening (32) and opposite (note; at least the lower end of the recess is opposite to the first end, Figure 2) to the first end (see figure below) of the second jaw, the recess extending from a center area (see figure below) with respect to lateral edges (see figure below) of the second jaw, the center area including the opening, to the lateral edges of the second jaw, wherein the recess configured/capable to receive a fishing line or leader attached to the eye of the fishhook when the fishhook remover is in the closed position because it has met all the structural limitations of the claim. 
[AltContent: textbox (Center area)][AltContent: textbox (First end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral edges)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    159
    107
    media_image3.png
    Greyscale

In reference to claim 17, Simpson discloses further comprising a first handle (6) and a second handle (4), wherein each of the first and second handles comprise a first end (i.e. lower end in Figure 1) and a second end (i.e. upper end in Figure 1). 

In reference to claim 18, Simpson discloses further comprising a first plier element (at 10, Figure 2) and a second plier element (at 12, Figure 2), wherein the first plier element comprises the first jaw and the second handle (Figure 1), and the second plier element comprises the second jaw and the first handle (Figure 4) and wherein a joint (8) pivotably couples the first plier element and the second plier element (Figures 1 and 2). 

In reference to claim 19, Simpson discloses that the second end of the first handle is directly attached to the second end of the second jaw to form the second plier element (Figure 1), and the second end of the second handle is directly attached to the second end of the first jaw to form the first plier element (Figure 1) and wherein the first plier element comprises a first unitary material, and the second plier element comprises a second unitary material, wherein the joint pivotably couples the first and second unitary materials together (Figure 1). 

In reference to claim 20, Simpson discloses that the first handle is attached to the second end of the first jaw (Figure 1), and the second handle is attached to the second end of the second jaw (Figure 1) and wherein the second end of the first handle is attached to the second jaw (Figure 1), and the second end of the second handle is attached to the first jaw (Figure 1).  

Claims 4 and 10 are also Finally rejected under 35 U.S.C. 103 as being unpatentable over Simpson (5850649) in view of Yoon (5797927) and Morin et al. (2012/0284997). 

In reference to claim 4, Simpson discloses the claimed invention as previously mentioned above, and further show that the opening on the opposing surface of the second jaw is a recess (32, Figure 2), but lacks, having the needle being retractable within the first jaw. 
However, Morin et al. teach that it is old and well known in the art at the time the invention was made to provide a tool (26) having first (28) and second (20) jaws, wherein the first jaw includes a needle (36) that is retractable (by loosening the threads on the screw [especially when removing the screw], see Paragraph 39) within the first jaw (Paragraph 39 and Figures 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fixed needle, of Simpson, with the known technique of providing a needle that is retractable within a first jaw, as taught by Morin et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can accommodate workpieces of various sizes and shapes. 

In reference to claim 10, Morin et al. disclose that the needle (36) is retractable (by loosening the threads on the screw [especially when removing the screw], see Paragraph 39) within the first jaw (28), and wherein the first jaw further comprises a housing (outer surface thereof) that receives the needle when the first and second jaws are in the closed position (Figure 1). 

Claims 6, 8 and 15 are also Finally rejected under 35 U.S.C. 103 as being unpatentable over Simpson (5850649) in view of Yoon (5797927) and Gerdes (4899482) or McCasland (3597775). 

In reference to claim 6, Simpson discloses the claimed invention as previously  mentioned above, but lacks, the first jaw further comprising a first eye retention recess around the needle that is configured to receive the eye of the fishhook. 
However, Gerdes teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) including a first jaw (19) that includes a needle (23) and further comprising a first eye retention recess (22, Figure 1) around the needle and is configured/capable of receiving an eye of the fishhook because it has met all of the structural limitations (see Column 2, Lines 27-29). 
In addition, McCasland teaches that it is old and well known in the art at the time the invention was made to provide a tool (10) including a first jaw (12) that includes a needle (30) and further comprising a first eye retention recess (36, Figure 1) around the needle and is configured/capable of receiving an eye of the fishhook because it has met all of the structural limitations (i.e. being a “recess”, Column 2, Lines 7-17).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first jaw, of Simpson, with the known technique of providing a first jaw with a first eye retention recess around the needle, as taught by Gerdes or McCasland, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a recess which provides a space for containing a hook with minimal or no lateral pressure on the hook, provides proper alignment of one jaw with respect to another jaw and which more effectively supports and forces the workpiece into engagement with the needle. 

In reference to claim 8, modified Simpson provides that the first elongated channel, as previously taught by Yoon see 180 in Figure 17) would be longitudinally positioned between the first eye retention recess (as previously taught by Gerdes or McCasland) and the first end of the first jaw (i.e. the upper end of 10 in Figure 2 of Simpson). 

In reference to claim 15, Simpson discloses the claimed invention as previously  mentioned above, but lacks, a recess on the surface of the first jaw, the recess being adjacent to the needle and opposite to the first end of the first jaw, the recess extending from a center area with respect to lateral edges of the first jaw, the center area including the needle, to the lateral edges of the first jaw, wherein the recess that is configured to receive a fishing line or leader attached to the eye of the fishhook when the fishhook remover is in the closed position.
However, Gerdes teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) including a first jaw (19) that includes a needle (23) and further comprising a recess (22) on the surface of the first jaw, the recess being adjacent to the needle and opposite to a first end (i.e. upper end in Figure 1) of the first jaw, the recess extending from a center area (at a lower portion of 23) with respect to lateral edges (formed as the edges of opposing sides of jaw 19) of the first jaw, the center area including the needle (Figure 1), to the lateral edges of the first jaw, wherein the recess that is configured to receive a fishing line or leader attached to the eye of the fishhook when the fishhook remover is in the closed position because it has met all of the structural limitations (see Column 2, Lines 27-29). 
In addition, McCasland teaches that it is old and well known in the art at the time the invention was made to provide a tool (10) including a first jaw (12) that includes a needle (30) and further comprising a recess (36) on the surface of the first jaw, the recess being adjacent to the needle and opposite to a first end (i.e. lower end in Figure 1) of the first jaw, the recess extending from a center area (i.e. a center area of 30) with respect to lateral edges (formed as the edges of opposing sides of jaw (12) of the first jaw, the center area including the needle (Figure 1), to the lateral edges of the first jaw, wherein the recess that is configured to receive a fishing line or leader attached to the eye of the fishhook when the fishhook remover is in the closed position because it has met all of the structural limitations (i.e. being a “recess”, Column 2, Lines 7-17).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first jaw, of Simpson, with the known technique of providing a first jaw with the recess around the needle, as taught by Gerdes or McCasland, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a recess which provides a space for containing a hook with minimal or no lateral pressure on the hook, provides proper alignment of one jaw with respect to another jaw and which more effectively supports and forces the workpiece into engagement with the needle. 

Claim 9, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Simpson (5850649) in view of Yoon (5797927) and another embodiment of Simpson (see Figures 3 and 4). 

In reference to claim 9, Simpson lacks (in the embodiment in Figures 1-2); a second elongated channel on the opposing surface of the second jaw that is configured to receive a shank of the fishhook, wherein the second elongated channel is aligned with the opening about a longitudinal axis of the fishhook remover and centered with respect to lateral edges of the second jaw and longitudinally positioned between the second eye retention recess around the opening and the first end of the second jaw. 
	However, Simpson teaches in another embodiment (see Figures 3 and 4) that it is old and well known in the art at the time the invention was made to provide a second jaw (12a) with multiple elongated channels (within 20a, 40 and 44 see figure below) of various sizes (Figure 4) thus teaching that the second jaw could include a smaller opening and retention recess between the first opening (32), the first retention recess (20) and the first end of the jaw (i.e. the upper end as seen in Figure 1), wherein the smaller opening can be formed as a second elongated channel (see figure below) on an opposing surface (i.e. the inner surface) of a second jaw (12a) that is configured/capable to receive a shank of the fishhook (Figure 4), wherein the second elongated channel is aligned with an opening (i.e. opening 42 in Figure 3, which is similar to opening 32 in Figure 2) about a longitudinal axis of the fishhook remover (formed along the length of the jaw) and centered with respect to lateral edges (see figure below) of the second jaw and longitudinally positioned between the second eye retention recess (at 40 in Figure 4 similar to second eye recess 20 in Figure 2) around the opening (32) and the first end of the second jaw (Figures 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second jaw, in the embodiment shown in Figures 1-2 of Simpson, with the known technique of providing a second jaw with multiple elongated channels of various sizes including the claimed second elongated channel, as taught by another embodiment, as shown in Figures 3 and 4 of Simpson, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively receives and secures workpieces of various sizes during normal operation. 

    PNG
    media_image4.png
    524
    618
    media_image4.png
    Greyscale

Claims 11 and 12 are also Finally rejected under 35 U.S.C. 103 as being unpatentable over Simpson (5850649) in view of Yoon (5797927), Morin et al. (2012/0284997) and Summers (1795054). 

In reference to claim 11, Simpson discloses the claimed invention as previously mentioned above, but lacks, the housing comprises a biasing mechanism that pushes the needle outward of the housing and away from the surface of the first jaw when the fishhook remover is in the open position.
However, Summers teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figure 1) with a housing (formed as the area surround spring 5, Figure 2) that comprises a biasing mechanism (5) that pushes a needle (formed at 4 and its shaft) outward of the housing and away from the surface (8) of a first jaw (2) when the tool is in an open position (Figure 2 and Page 1 Lines 35-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing, of Simpson with the known technique of providing a housing with a biasing mechanism that pushes the needle out of the housing and away from the surface of the first jaw, as taught by Summers, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more easily permits the handle to be moved in any direction. 

In reference to claim 12, Summers discloses that the housing further comprises a fastener (6) that retains the biasing mechanism and needle (i.e. at least the shaft) in the housing (Figure 2). 
Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive. 
Applicant contends that, “Furthermore, claims 4 and 10 have been amended to state the needle is “retractable” within the first jaw. Morin states that where the tooth 36 is positioned along the first jaw 28 is adjustable. (Morin, § 39). Morin does not disclose or suggest a retractable tooth. Thus, claims 4 and 10 are allowable over Hermann in view of Morin for this additional reason.” 
However, the examiner respectfully disagrees with this statement. Morin discloses that needle (36) is formed as a screw that may be removable (paragraph 39). Thus, when unscrewing the needle during removal the needle will retract within and through the first jaw (28, Figure 2) thereby meeting the limitation of the claim. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper. 
Applicant contends that, “Furthermore, claim 10 has been amended to state the needle is “retractable” within the first jaw. Claims 11 and 12 depend from claim 10. The screwdriver 4 in Summers is not retractable, as it is prevented from being inserted into the housing containing the spring 5 by its cap-shape, which is wider than the opening in the housing. Thus, claims 11 and 12 are allowable over Hermann in view of Morin and Summers for this additional reason. Accordingly, withdrawal of the rejection is respectfully requested.” 
However, the examiner respectfully disagrees with this statement. Summer discloses that the, “spring 5 raises the screwdriver 4” (or needle) thereby allowing the needle to retract when pressure is applied (see Column 1, Line 35-Column 2, Line 2 and Figure 2) thereby meeting the limitation of the claim. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper.
And, the examiner notes that Applicant’s arguments with respect to the previously applied references (e.g. Hermann, Tasaki, Cynoske and McCasland) have been considered but are moot because the new ground of rejection above does not rely on these references for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Specifically, applicant further defined the first jaw with limitations pertaining to a first elongated channel that secures a fishhook in a parallel position to the first and second jaws. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723